313 S.W.3d 733 (2010)
STATE of Missouri, Respondent,
v.
Gerald D. WARD, Appellant.
No. WD 70825.
Missouri Court of Appeals, Western District.
June 29, 2010.
Edward A. Williams, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.


*734 ORDER
PER CURIAM:
Gerald D. Ward appeals the circuit court's judgment denying his Rule 29.07(d) motion to withdraw his guilty plea. We affirm. Rule 84.16(b).